DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 39. (Currently Amended) A computer program product comprising: a computer-readable storage device, wherein the computer-readable storage device is not a transitory, propagating signal per se, having stored thereon program code that, when executed, configures a processor to perform operations comprising: 
performing a runtime analysis of  a first application and, by the runtime analysis, determining whether  at least one user interface layout implemented by the first application is suspiciously similar to at least one user interface layout of a second application installed on a processing system by comparing a plurality of the user interface layouts implemented by the first application to a plurality of user interface layouts of the second application as the first application presents the user interface layouts; and 
.

41. (Currently amended) The computer program product of claim [[41]]39, wherein the first application provides a known number of possible user interface layouts.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, performing a runtime analysis of [[the]] a first application and, by the runtime analysis, determining whether  at least one user interface layout implemented by the first application is suspiciously similar to  at least one user interface layout of a second application installed on a processing system by comparing a plurality of the user interface layouts implemented by the first application to a plurality of user interface layouts of the second application as the first application presents the user interface layouts.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED WALIULLAH/           Primary Examiner, Art Unit 2498